Norcross, J.
(concurring):
I concur in the judgment and in the opinion of Talbot, J., in so far as the same is not inconsistent with certain views of this case which I here express. I do not think that this court can say that as a matter of common knowledge prolonged labor in all classes of ore-reduction works is injurious to the health of the workmen of each respective class. That there is a difference in degree between the unhealthfulness of labor in tinderground mining, and in that of labor in smelters, quartz-mills, cyanide plants, and other ore reduction works, seems to be unquestioned. It would seem, also, that the legislature itself has placed labor in underground mines in a different class than labor in smelters and other ore-reduction works, for the prohibition against the employment of labor in underground mines for a longer period than eight hours is embodied in a separate section from the section containing *434a general provision concerning labor in smelters and all other ore-reduction works.
When the court has said it will take judicial notice that labor in underground mines, smelters, and dry ore-crushing quartz-mills is unhealthful, I think it has gone as far as it can go in this respect, considering the general knowledge respecting the various occupations which the court can take judicial notice of. The flinty dust which escapes from the battery in the dry ore-crushing quartz-mill, and which is largely responsible for the unhealthfulness of such mill, is largely, if not entirely, removed in the wet-crushing mill. In the cyanide process, which is comparatively a recent process for the extracting of the metals from ore, the conditions are naturally different from those which ordinarily exist in the quartz-mill. It is a matter of common knowledge that changes and improvements have been made in ore-reduction processes and are continually being made, and it is too much to say that these changes and improvements may not also have affected the healthfulness of the employment. While I think it cannot be said that it is a matter of common knowledge that prolonged labor in wet-crushing quartz-mills (a large and distinctive class of ore-reduction mills) is generally productive of ill health or disease, upon the other hand we cannot say that a¡s a matter of common knowledge it is not unhealthful to a degree which would authorize the interference of the legislature.
In the absence of authoritative knowledge to the contrary, we must presume that the legislature acted intelligently and in the interest of the public welfare, with the object in view of improving the conditions of health of a considerable class of people. The difficulty in determining what may be said to be common knowledge regarding the effect upon the health of employees engaged in any particular ore-reduction process is that there are many different processes of ore reduction, some of which are unquestionably unhealthful, while others may or may not be so; and yet, when the matter of ore-reduction processes are considered as a whole, they may readily be said to be unhealthful. Our attention has not been called to any statistics that would throw any light upon the relative *435healthfulness of labor in various ore-reduction' processes. It has not been contended, either in the briefs or in the oral argument, that as a matter of common knowledge labor in wet-crushing quartz-mills was comparatively healthful.
Upon the trial of petitioner, evidence yvas offered showing that petitioner’s occupation was an exceptionally desirable one, and that there were no conditions existing in the mill in which he was employed that might be conducive to ill health. The petition on file in this case shows that upon the trial petitioner testified regarding the nature of his employment as follows: "All I have to do is to work the machine and see that everything goes along all right, pour quicksilver in the motor [mortar] every half an hour, and then sit down and see that everything goes along all right. I have very little to do. I have a good comfortable room with a stove in it, sit down and read — plenty of newspapers to read and magazines.” He testified further, " that there were no fumes or gases, or anything like that; that he was raised on a farm and preferred the work in the quartz-mill to farm work; that it was -as healthful as open-air work.” All of the testimony offered at the trial was to the effect that work in the Dazet quartz-mill, in which petitioner was employed, was under perfectly healthful conditions.
In addition to the testimony offered, counsel 'for the state and for the defendant entered into a stipulation evidently intended (if it could be accomplished in that way) to cover the facts that might be involved in a consideration of the case. This stipulation, in so far as it refers to the character of petitioner’s employment, is as follows: "That defendant’s .employment and the employment of his co-servants in said Dazet quartz-mill is not unhealthful, and is not dangerous to either life or limb, and that it consists in taking care of gold plates, and feeding batteries, and attending to machinery; that there is no dust and no fumes or gases of any kind to breathe, and the air is pure and the room comfortable; that the process used for the reduction of ores in said mill is known as and called the 'copper-plate process,’ which consists of crushing the rock with water in the batteries and running the pulp over copper plates, and the work is not *436hard; that the machinery furnishing the power consists of belts and pulleys, and is similar to ordinary machinery, used for grinding flour, and not any more dangerous than machinery used in farming operations.” If labor in wet-crushing quartz-mills generally was of the character described as existing in the Dazet mill, I do not believe it could be argued, in the light of the recent decision of the Supreme Court of the United States, that such conditions would support legislation restricting the hours of labor therein, based upon the police power of the state exercised in the interest of public health.
But if we are to presume that labor in such quartz-mills generally is unhealthful to a degree that would warrant the interference of the legislature (and under the present state of intelligence upon the subject we must so presume), can evidence of conditions out of the ordinary be shown to make an exception in the application of the rule? I think not. I think the principle involved here is precisely the same as that involved in the case of Powell v. Pennsylvania, 127 U. S. 684, 8 Sup. Ct. 992, 32 L. Ed. 253, cited in the original opinion in this case (see page 140 of this volume), where a statement of the facts of that case will be found. Justice Harlan, in delivering the opinion of the Supreme Court of the United States in that case, said: "It will be observed that the offer in the court below was to show by proof that the particular article that defendant sold, and those in his possession for sale in violation of the statute, were in fact wholesome or nutritious articles of food. It is entirely consistent with that offer that many — indeed, that most — kinds of oleomargarine butter in the market contain ingredients that are or may become injurious to health. The court cannot say, from anything of which it may take judicial cognizance, that such is not the fact. Under the circumstances disclosed in the record, and in obedience to settled rules of constitutional construction, it must be assumed that such is the fact. Every possible presumption,’ Chief Justice Waite said, speaking for the court in Sinking Fund Cases, 99 U. S. 700, 25 L. Ed. 496, 'is in favor of the validity of a statute, and this continues until the contrary is shown beyond a rational doubt. One branch of the *437government cannot encroach on the domain of another without danger. The safety of our institutions depends in no small degree on a strict observance of this salutary rule.’ * * * And as it does not appear upon the face of this statute, or from any facts of which the court must take judicial cognizance, that it infringes rights secured by the fundamental law, the legislature’s determination of those facts is conclusive upon the courts.”
It will be observed in the Powell case that the court did not take judicial notice that many or most kinds of oleomargarine butter in the market contained ingredients that are or may become injurious to health, but simply that the court could not say, from anything of which it may take judicial cognizance, that such is not the fact, and that, "until the contrary is shown beyond a rational doubt, every possible presumption is in favor of the validity of the statute.” Applying this reasoning to the ease at bar, it is clear why this or any other court cannot act upon the evidence offered upon petitioner’s trial. I agree with counsel for petitioner that evidence may be offered in doubtful cases to establish the fact whether or not a certain occupation is or is not unhealthful, and, if unhealthful, whether or not it is unhealthful to a degree that would warrant the exercise by the legislature of the police power of the state. Such evidence, however, must be directed to the character of the occupation generally throughout the territory covered by the statute, and cannot be confined to an individual case or a district that might be exceptional. If in -matters of this kind courts can act upon judicial knowledge, which amounts simply to taking notice of the existence of a fact recognized as of common knowledge, and hence the necessity of proof of the same not required, I see no good reason why they may not act upon facts established by competent proof.
Taking judicial notice of a fact simply does away with the necessity of ojfering evidence to support that fact. While a court may refuse to hear evidence offered to contradict the existence of a fact which it can say it knows of common knowledge, I am unable to see upon -what theory a court could refuse to hear evidence upon a fact of which it could *438not take judicial notice. To so hold would be the equivalent of saying that in some cases the rights of an individual, guaranteed him by the constitution, could be taken away from him, because the court did not happen to take judicial notice of a fact or facts necessary to a determination of the case. "If judicial knowledge fails to disclose whether a statute is a legitimate exercise of the police power, evidence should be introduced to elighten the judicial mind.” (Harvard Law Review, Feb. 1904, p. 269.)
The question, then, presents itself in this case: When and where should proof of these facts be offered? Upon the hearing of this petition, counsel for petitioner, subject to objection, offered testimony for the purpose of establishing his theory of, the case that labor in wet ore-crushing quartz-mills was not an unhealthful occupation. Counsel contends that this court should consider this testimony, and in support of his contention cites a number of decisions. In none of the decisions cited did the appellate court hear the testimony of witnesses. In some of the cases cited the court referred to the testimony taken at the trial, while in others the court simply referred to certain statistics and reports outside of the record, which procedure upon the part of the court is supported by ample authority. Courts take judicial notice of many facts, which, in order to apply, require an investigation of some authority. For example, courts will take judicial notice of the time of the rising of the sun or moon upon any particular day, but it will hardly be expected that any court will be able to apply this knowledge without first making a satisfactory investigation. So, in matters affecting the public health, reference may be made to authoritative tables or statistics. (16 Cyc. 922.) Evidence upon an issue of fact necessary to a determination of the merits of a case should be offered upon the hearing of the case in the trial court. The testimony offered in this court upon the hearing of this proceeding was inadmissible, and to review it would be to no purpose.
In the recent case of Lochner v. New York, relied on by counsel for petitioner, it will be observed that the New York statute was, by the opinion of the Supreme Court of the *439United States, held to be in violation of the fourteenth-amendment of the constitution of the United States, because the court was able to say: " To the common understanding the trade of a baker has never been regarded as an unhealthful one.” Had the majority of the court expressed a doubt upon the question, as did the minority, the statute would have been upheld; for the Supreme Court of the United States, in line with all appellate courts, has repeatedly held that questions of doubt must be resolved in favor of the statute.
The question presented in this case is one of power in the legislature to enact a certain law. It is a fundamental principle that courts will not interfere to annul an act of the legislature, unless plainly and beyond reasonable doubt in violation of organic law. The constitution has made the legislature the exclusive judge of the wisdom, policy, and expediency of laws. When a statute is questioned before the court, its sole province is to measure it by the limits fixed by the state and federal constitutions. Tested by this rule and the facts as shown by the record, it cannot be said that the section of the act in question is void.